Detailed Action
Status of Claims
In response to applicant’s amendment filed 9/20/2022, claims 1-20 are pending in this application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-9, 13-15, and 17-18, are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Jobanputra et al. (US 2020/0073385) in view of Campbell et al. (US 2011/0165542).

Regarding claims 1, 8, 13, and 17, Jobanputra discloses a system comprising a quality evaluation process, which utilizes a learning model, which accepts inputs regarding UAV parameters (e.g. hardware models as per paragraph 0153), and outputs simulation results of a target (i.e. a specific output of the simulation being tested, see paragraph 0154). See paragraph 0185. Although quality control is not described perse, using simulation for quality testing of target elements is established, as the simulation system of Campbell teaches in paragraph 0019. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Jobanputra system, in order to optimize products and procedures. 

Regarding claim 2, 4, 9, 14, and 18, Jobanputra discloses wherein the system modeling environment information in paragraph 0169.

Regarding claims 3 and 15, Jobanputra discloses wherein the system includes detailed navigation system models. See paragraph 0153. 

Claims 5, 10, 16, and 19, are rejected under 35 U.S.C. 103 as bing unpatentable over Jobanputra et al. (US 2020/0073385) in view of Campbell et al. (US 2011/0165542) and Stockman (US 2002/0187459). 

Regarding claims 5, 10, 16, and 19, Jobanputra does not disclose wherein the system includes a detailed battery model with a graph. However, this is established, as is disclosed by the simulation system of Stockman in paragraph 0047. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Jobanputra system, in order to provide a variety of scenarios. 

Claims 6-7, are rejected under 35 U.S.C. 103 as bing unpatentable over Jobanputra et al. (US 2020/0073385) in view of Campbell et al. (US 2011/0165542) and Colas et al. (S 2019/0179997). 

Regarding claims 6-7, Jobanputra does not disclose modeling a material of the propeller. However, this is established, as is disclosed by the system of Colas in paragraph 0062. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Jobanputra system, in order to provide a variety of scenarios.

Claims 11-12 and 20 are rejected under 35 U.S.C. 103 as bing unpatentable over Jobanputra et al. (US 2020/0073385) in view of Campbell et al. (US 2011/0165542) and Delplace (US 2016/0035251). 

Regarding claims 11 and 20, Jobanputra discloses wherein the system evaluates naviagation systems in paragraph 0153, and discloses mapping based on positioning systems in paragraph paragraphs 212-214 and 220, and discloses wherein these simulation parameters can be inputs in a learning model. See paragraph 0185. Jobanputra does not disclose GNSS, specifically, however the use of such is established with regard to simulation systems, as is disclosed by the system of Delplace in paragraph 0033. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Jobanputra system, in order to allow for various simulation scenarios. 

Regarding claim 12, Jobanputra discloses wherein the simulation can comprise an IMU unit (i.e. an inertial unit). See paragraph 0217. The unit can be simulated as described in paragraph 0153.

Arguments/Remarks
Applicant’s arguments and remarks dated 9/20/2022 have been fully considered with regard to this application. Applicant’s arguments and amendments are sufficient to overcome the rejection under 35 U.S.C. 101 of all claims, and the rejection is withdrawn. Applicant’s further arguments are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814. The examiner can normally be reached Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER S. VASAT can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A MUSSELMAN/           Primary Examiner, Art Unit 3715